Citation Nr: 0426186	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.  

2.  Entitlement to service connection for a low back 
disability, secondary to the service-connected pes planus.

3.  Entitlement to an increased rating for pes planus, from 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to service connection for residuals of frostbite, 
and a November 2002 rating decision which denied an increased 
rating for pes planus from 30 percent, and denied service 
connection for a low back disability.  It also arises from a 
May 2003 rating decision which denied service connection for 
a bilateral leg condition.  

After the May 2003 rating decision denying service connection 
for a bilateral leg condition, the veteran did not submit a 
timely notice of disagreement (NOD).  Although the veteran 
testified as to this issue at his May 2004 Travel Board 
hearing, his testimony can not be considered an NOD because 
it was not filed with the RO as required by 38 U.S.C.A. § 
7105(b)(1) (West 2002); see also Beyrle v. Brown, 9 Vet.App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD because it was taken before the Board 
and the not RO). 

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

Regarding the veteran's claim for an increased rating for pes 
planus from 30 percent, he asserts that his condition has 
worsened since his August 2002 VA examination.  He asserts 
that he did not report for his April 2003 VA examination 
because he was homeless, but would now be willing to report 
for an examination.  The duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet.App. 121 (1991).  Accordingly, the 
veteran's claim should be remanded for a VA examination that 
determines the nature and severity of his service-connected 
pes planus.  

Regarding the veteran's claim of service connection for a low 
back disability, he claims that his gait changed because of 
his pes planus, and that this caused his back disorder.  The 
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Inasmuch as the 
veteran has not yet had a VA examination regarding the 
etiology of his low back disorder, the veteran should be 
afforded a VA examination that discusses whether any 
diagnosed low back disorders are related to his pes planus.  

Regarding the veteran's claim of service connection for 
residuals of frostbite, the service medical records show that 
the veteran was put on profile for a suspected cold injury in 
December 1977 and January 1979.  In December 1977, the 
veteran reported pain and paresthesias in both feet when 
exposed to cold.  Impression was suspected cold injury.  
Although the veteran was given a VA examination in March 2001 
at which time he had what appeared to be a normal vascular 
examination, as noted above, the veteran asserted that he did 
not report for his April 2003 VA examination because he was 
homeless, but would now be willing to report for an 
examination.  With this in mind, when the veteran is examined 
regarding his back and pes planus, the examiner should also 
discuss whether the veteran has any residuals from his 
suspected cold injuries in service.  

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
As the veteran testified at his hearing that he receives all 
of his treatment at the Boston VA Medical Center, and the 
last VA medical records on file are from March 2002, the 
veteran's VA treatment records since March 2002 should be 
obtained.  

At a November 2002 rating decision, the RO denied an 
increased rating for bilateral pes planus from 30 percent.  
The veteran submitted a Notice of Disagreement in December 
2002.  As the veteran filed a timely Notice of Disagreement 
(NOD), the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  Obtain all VA Medical Center 
treatment records from the Boston Medical 
Center on Harrison Avenue for the period 
after March 2002.  

2.  The appellant should be afforded a VA 
examination to determine the etiology of 
any low back disorders and to determine 
the severity of his pes planus.  The 
veteran should be notified of the 
examination at his current address of [redacted] 
[redacted], [redacted], MA, [redacted].  The 
claims folder should be made available 
for the examiner to review in conjunction 
with the examination, and the examiner 
should state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Does the veteran have pronation 
of his feet which can be described 
as "marked"?

b.  Are the veteran's plantar 
surfaces of his feet extremely 
tender?  

c.  Does the veteran have marked 
inward displacement of his feet, and 
severe spasm of his tendo Achilles 
on manipulation?

d.  Does the veteran wear orthopedic 
shoes or appliances because of his 
pes planus, and if he does, is his 
condition improved by them?  

e.  Please provide diagnoses of all 
low back disorders.  

f.  After considering all treatment 
records, is it at least as likely as 
not that any diagnosed low back 
disorders are proximately due to or 
the result of the veteran's service-
connected pes planus?  Specifically, 
does the veteran have an altered 
gait because of his pes planus which 
causes his low back disorders?

g.  Does the veteran have any 
disorders of his feet/toes other 
than his pes planus?

h.  If the veteran does have any 
disorders of the feet/toes, are such 
disorders related to his suspected 
cold injury in December 1977 and 
January 1979?

3.  The RO should issue a Statement of 
the Case concerning the issue of an 
increased rating for pes planus from 30 
percent.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  .

4.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

5.  Thereafter, the appellant's claims of 
entitlement to service connection for 
residuals of frostbite, and a low back 
disability, secondary to pes planus 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





